NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT

ROBERT L. DAVIS,                         )
                                         )
               Petitioner,               )
                                         )
v.                                       )   Case No. 2D18-4325
                                         )
STATE OF FLORIDA,                        )
                                         )
               Respondent.               )
                                         )

Opinion filed May 3, 2019.

Petition for Writ of Certiorari to the
Circuit Court for Sarasota County;
Stephen Walker, Judge.

Robert L. Davis, pro se.

Ashley Moody, Attorney General,
Tallahassee, and C. Todd Chapman,
Assistant Attorney General, Tampa,
for Respondent.


PER CURIAM.


               Denied.


MORRIS, SALARIO and BADALAMENTI, JJ., Concur.